Case 1:20-cv-04667-JGK Document 48 Filed 09/10/21 Page 1 of 11

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

WORLD GOLD TRUST SERVICES, LLC,
Plaintiff, 20-cv-4667 (JGK)

- against - MEMORANDUM OPINION
AND ORDER

 

GOLDCOIN DEVELOPERS GROUP LP AND
GREGORY W. MATTHEWS, .
Defendants.

 

JOHN G. KOELTL, District Judge:

The plaintiff, World Gold Trust Services, LLC, brings this
action for trademark viclations, and for breach of a settlement
agreement that the plaintiff and the defendants, GoldCoin
Developers Group LP and Gregory Matthews, entered into to resolve
a previous lawsuit for those same violations. Compl., ECF No. 11.
On October 26, 2020, the Clerk of Court entered a default against
the defendants after they failed to respond to the complaint. ECF
No. 22, The plaintiff then moved by order to show cause for a
default judgment, ECF No. 38, against the defendants, and the
defendants failed to respond to that order. The plaintiff now
seeks a judgment on its claim for breach of contract including
both liquidated damages and equitable relief. For the following
reasons, the plaintiff’s motion is granted.

I. Background

The plaintiff holds the trademark “GLD,” covering “financial
services in the nature of an investment security, namely, offers
for undivided shares of trust assts, namely, gold bullion.” Compl.

q 13. The plaintiff uses “GLD” in connection with a gold-backed

 
Case 1:20-cv-04667-JGK Document 48 Filed 09/10/21 Page 2 of 11

exchange-traded fund (“ETF”). Id. 97 8. The defendants, GoldCoin
Developers Group LP and its founder Gregory Matthews, launched a
cryptocurrency called GoldCoin. Id. 94 18-19. They also used the
acronym “GLD” in connection with their product. Id. 97 23. In 2018,
the plaintiff brought suit against the defendants alleging
trademark violations. Id. 7 56. The parties settled the dispute,
signing an agreement in which the defendants agreed to cease using
the mark and take certain steps to mitigate the confusion caused
by its use of the mark (the “Settlement Agreement”). Id. @1 57-61.
On June 24, the plaintiff brought this suit, alleging breach of
the settlement agreement. ECF No. ll.
II, Discussion

Federal Rule of Civil Procedure 55 sets forth a two-step
procedure for entering judgment against a party who fails to
defend: the entry of a default, and the entry of a default

judgment. New York v. Green, 420 F.3d 99, 104 (2d Cir. 2005).1 The

 

first step “formalizes a judicial recognition that a defendant
has, through its failure to defend the action, admitted liability

to the plaintiff.” City of New York v. Mickalis Pawn Shop, LLC,

 

645 F.3d 114, 128 (2d Cir. 2011). Under Rule 55(a}), the Clerk of
the court is empowered to enter a default against a party that has
not appeared. Green, 420 F.3d at 104. The Clerk has entered such a

default against the defendants in this case. “The court may set

 

1 Unless otherwise noted, in quotations from caselaw, this Opinion omits all
alterations, brackets, citations, emphases, and internal quotation marks.

2

 

 
Case 1:20-cv-04667-JGK Document 48 Filed 09/10/21 Page 3 of 11

aside an entry of default for good cause,” Fed. R. Civ. P. 55(c},
but “[t]his standard requires a court to weigh (1) the willfulness
of the default, (2) the existence of any meritorious defenses, and

(3) prejudice to the non-defaulting party.” Guggenheim Cap., LLC

 

v. Birnbaum, 722 F.3d 444, 455 (2d Cir. 2013).

“The second step, entry of a default judgment, converts the
defendant's admission of liability into a final judgment that
terminates the litigation and awards the plaintiff any relief to
which the court decides it is entitled, to the extent permitted by
Rule 54(c).” Mickalis, 645 F.3d at 128. “A defauit judgment must
not differ in kind from, or exceed in amount, what is demanded in
the pleadings.” Fed. R. Civ. P. 54(c).

A. The Court has jurisdiction over the parties and action.

As a preliminary matter, the Court determines that it has
jurisdiction over the parties and the action. Parties may consent
to personal jurisdiction, including by a prior agreement. See

Carnival Cruise Lines v. Shute, 499 U.S. 585, 588-89 {1991). In

 

this case, the defendants signed the Settlement Agreement, which
provided that all disputes connected thereto were to be litigated
in this District, and that the defendants waived any objection to
this Court’s jurisdiction. Boerman Decl. Ex. C, ECF No. 25-3
(“SA”), § 4.1. Because the complaint alleges breach of the
settlement agreement and related claims, Compl. @9 74-105, the

defendants have consented to personal jurisdiction in this action.

 

 
Case 1:20-cv-04667-JGK Document 48 Filed 09/10/21 Page 4 of 11

The Court also has subject matter jurisdiction over the
action. A district court has jurisdiction over actions arising
under the laws of the United States. 28 U.S.C. § 1331. The
plaintiff alleges that it owns the GLD mark, Compl. @@ 13, and that
defendants used that mark, id. © 76, in a manner that created a
likelihood of confusion, id. 7 75, thereby adequately alleging
breach of the Lanham Act, 15 U.S.C. $§ 1114, 1125{a). As such, the
Court has subject matter jurisdiction over the Lanham Act claims.
The Court also has supplemental jurisdiction under 28 U.S.C. &
1367 over all the state law claims, since they all arise out of

the same “nucleus of operative fact,” United Mine Workers of Am.

 

vy. Gibbs, 383 U.S. 715, 725 (1966) — namely, the use of the GLD
mark and the lawsuit that arose from it.
B. Good cause to set aside the default is not present.

The defendants’ failure to respond to the complaint and to
the motion for a default judgment indicate willful conduct. Fermin
vy. Las Delicias Peruanas Rest., Inc., 93 F. Supp. 3d 19, 31
(E.D.N.Y. 2015). This is magnified, in this case, by the fact that
in a prior litigation between the parties, the defendants did in
fact defend the action, see Notice of Appearance, World Gold Tr.
Servs., LLC v. Goldcoin Devs. Grp. LP, No, 18-cv~-2104, ECF No. 18
(S.D.N.Y. June 19, 2018), which suggests that they were aware of
the action and able to defend, and simply chose not to.

Second, because the defendants have not filed an answer,

“there is no evidence of any defense,” Fermin, 93 F. Supp. 3d at

 

 
Case 1:20-cv-04667-JGK Document 48 Filed 09/10/21 Page 5 of 11

31; nor is there an answer in the original action from which the
Court might infer a valid defense.

Third, the plaintiff would be prejudiced if denied the
ability to seek judgment. World Gold Trust has no alternative
legal redress to obtain damages or injunctive relief, and thereby
be made whole. See id. As such, good cause is not present, and the
Court will not set aside the default.

C. The plaintiff is entitled to relief on its breach of contract
claim.

In the event of a defendant’s default, the plaintiff's
properly pleaded allegations in the complaint, except those
related to damages, are accepted as true. See Mickalis, 645 F.3d
at 137. With respect to damages, the plaintiff bears the burden of
establishing its entitlement to the relief sought. See Trs. of

Local 813 Ins. Tr. Fund v. Rogan Bros. Sanitation Inc., No. 1i2-

 

cv-6249, 2018 WL 1587058, at *5 (S.D.N.Y. Mar. 28, 2018). In the
case of a default where the defendant has never appeared, “a court
may base its determination of damages solely on the plaintiff's

submissions.” Id. (citing Fustok v. ContiCommodity Servs., Inc.,

 

873 F.2d 38, 40 (2d Cir. 1989)). While the Court must “take the
necessary steps to establish damages with reasonable certainty,”

Transatlantic Marine Claims Agcy., Inc. v. Ace Shipping Corp., 109

 

F.3d 105, 111 (2d Cir. 1997) the Court need not hold a hearing “as
long as it ensure[s] that there [is] a basis for the damages

specified in a default judgment.” Fustok, 873 F.2d at 40. In this

 
Case 1:20-cv-04667-JGK Document 48 Filed 09/10/21 Page 6 of 11

case, a hearing is unnecessary because the plaintiff’s submissions
have not been contested and they provide all the information
necessary to determine the plaintiff's damages. Moreover, no party
in this case has requested a hearing on damages.

The Court applies New York choice-of-law rules to the claims
over which it has supplemental jurisdiction. See Rogers v.
Grimaidi, 875 F.2d 994, 1002 (2d Cir. 1989). Under New York law,
courts generally enforce choice-of-law clauses. Ministers &

Missionaries Ben. Bd. v. Snow, 26 N.¥.3d 466, 470 (2015). The

 

Settlement Agreement provides that it is to be governed by New
York law. SA § 8.1. Because there is no reason not to honor this
choice in this case, New York law applies to the breach of
contract claim.

To state a breach of contract claim under New York law, a
plaintiff must allege: “(1) the existence of an agreement, (2)
adequate performance of the contract by the plaintiff, (3) breach
of contract by the defendant, and (4) damages.” Eternity Glob.

Master Fund Ltd. v. Morgan Guar. Tr. Co. of N.Y., 375 F.3d 168,

 

177 (2d Cir. 2004). A settlement agreement is no different.

AmTrust N. Am., Inc. v. MBA Network, LLC, No. 18-cv-6241, 2020 WL

 

8609020, at *3 (S.D.N.Y¥. Dec. 2, 2020). In this case, the
plaintiff alleged the existence of the Settlement Agreement.
Compl. {@ 57. The plaintiff further alleged that, under the
Settlement Agreement, it was obligated to release the defendants

from certain claims, id. @ 62, which it did by dismissing the

 

 
Case 1:20-cv-04667-JGK Document 48 Filed 09/10/21 Page 7 of 11

previous action. See Notice of Voluntary Dismissal, World Gold Tr.

Servs., LLC v. Goldcoin Devs. Grp. LP, No. 18-cv-2104, ECF No. 45.

 

The plaintiff has alleged numerous breaches by the defendants,
including: (i) failing to remove uses of the GLD mark under their
control, Compl. @@ 64; (ii) failure to deregister certain domain
names or relinquish ownership thereof, and failure to notify the
plaintiff prior to doing so, id. @ 67; and (iii) failure to seek
approval of a press release from the plaintiff, id. { 69. Finally,
the plaintiff has alleged damages, in the form of fees incurred to
secure compliance with the Settlement Agreement, id. 7 65, and
damage to the plaintiff’s mark, id. 7 100. Taking these
allegations as true, as the Court must given the defendants’
default, the defendants are liable for breach of contract.

D. The plaintiff is entitled to liquidated damages.

Under New York law, liquidated damages agreed to ina
contract are enforceable as long as they represent “an estimate,
made by the parties at the time they enter into the agreement, of
the extent of the injury that would be sustained as a result of

breach,” rather than a penalty. Truck Rent-A-Ctr., Inc. v. Puritan

 

Farms 2nd, Inc., 41 N.¥.2d 420, 424 (1977). “Liquidated damages
are not penalties if they bear a reasonable proportion to the
probabie loss and the amount of actual loss 1s incapable or
difficult of precise estimation. . . . The party challenging the

liquidated damages provision bears the burden of proving that the

 

 
Case 1:20-cv-04667-JGK Document 48 Filed 09/10/21 Page 8 of 11

provision constitutes a penaity.” Wechsler v. Hunt Health Sys.,

 

Ltd., 330 F. Supp. 2d 383, 413 (S.D.N.¥. 2004).

Section 4.2 of the Settlement Agreement provides for
liquidated damages of $50,000. This is reasonably a provision for
liquidated damages, and not a penalty. First, liguidated damages
are paradigmatically appropriate in trademark cases. Where use of
a mark is likely to cause confusion, the plaintiff loses control

of a trademark, and thereby of its reputation. L & L Wings, Inc.

 

v. Marco-Destin Inc., 756 F. Supp. 2d 359, 364 (S.D.N.¥. 2010).

 

The resulting damage to a plaintiff’s “reputation and goodwill” is
“nearly impossible to quantify.” Id, The plaintiff has alieged
clear negative consequences of confusion in this case, including
the tarnishing of the plaintiff’s reputation for providing a
stable and reliable service, Compl. 7 17, by association with the
defendants’ risky and unreliable one, id. 9797 31-32, 38-39.

Second, the plaintiff alleges over $60 billion in assets
under management. Id. @ 10. $50,000 is a very modest percentage of
that sum. The most marginal decline in investor confidence could
easily induce such a loss, before even considering the
rehabilitative measures the plaintiff alleges it has undertaken,
id. 9 65, or those it may need to take in the future.

Third, having not appeared to argue or present evidence to
the contrary, the defendants have not met their burden of proving

that the provision constitutes a penalty. Accordingly, the

 

 
Case 1:20-cv-04667-JGK Document 48 Filed 09/10/21 Page 9 of 11

plaintiff has readily met its burden of showing that it is
entitled to the amount requested.
E. The plaintiff is entitled to equitable relief.
Under New York law, granting liquidated damages does not

preclude granting equitable relief, Granite Broadway Dev. LLC v.

 

1711 LLC, 845 N.Y¥.S.2d 10, 11 (App. Div. 2007) (granting both
liquidated damages and specific performance), in the absence of
“something more, such as explicit language in the contract that
the liquidated damages provision was to be the sole remedy,”

Rubinstein v. Rubinstein, 244 N.E.2d 49, 52 (1968). Although the

 

Settlement Agreement provides that liquidated damages would be “in
lieu of actual damages,” SA § 4.2, it contains no indication that
damages were the only remedy possible. As such, the plaintiff
should be entitled to equitable relief.

Specific performance is unavailable in a contract action
unless there is no adequate remedy at law. See Rubinstein, 244
N.E.2d at 51. That is the case here. “Because the losses of
reputation and goodwill and resulting loss of customers are not
precisely quantifiable, remedies at law such as monetary damages
cannot adequately compensate [the plaintiff] for its injuries.”

NYP Holdings v. N.Y. Post Pub. Inc., 63 F. Supp. 3d 328, 342

 

(S.D.N.Y¥. 2014). The monetary damages in this case are a minute
fraction of the potential loss to the plaintiff, suggesting they
serve to compensate the plaintiff for rehabilitative measures, not

represent the entire potential loss going forward. See Granite,

 

 
Case 1:20-cv-04667-JGK Document 48 Filed 09/10/21 Page 10 of 11

845 N.Y.S.2d at 11. As such, the plaintiff is entitled to specific
performance of the contract.

For similar reasons, the Court also grants the plaintiff's
request for an order transferring ownership of the GLD Domain
Names to the plaintiff. Courts have broad flexibility in crafting

equitable relief, Swann v. Charlotte-Mecklenburg Bd. of Ed., 402

 

U.S. 1, 15 (1971), and this specific relief has been granted by

courts in this Circuit in the past, e.g., Philip Morris USA, Inc.

 

v. Otamedia Ltd., 331 F. Supp. 2d 228, 246-47 (S.D.N.¥. 2004)
(granting such relief in a case involving trademark violations);

Tiffany (Nd) LLC v. Dong, No. ll-cv—-2183, 2013 WL 4046380, at *15

 

(S.D.N.Y. Aug. 9, 2013) (granting such relief, alongside damages
and specific performance, in a case involving trademark
violations). In light of the defendants’ refusal to comply,
negotiate, or even appear to defend this action, this relief is
necessary to effectuate the defendants’ obligation to cease using
the infringing GLD domain names. This transfer merely enforces the
defendants’ obligations under the contract, which the plaintiff in
its complaint requested they be required to perform. As such, the
relief does not go beyond what is demanded in the complaint, cf.
Fed. R. Civ. P. 54(c).

Because the plaintiff is entitled to the relief it seeks
based only on its breach of contract claim, the Court does not

address the plaintiff's remaining contentions.

10

 

 
Case 1:20-cv-04667-JGK Document 48 Filed 09/10/21 Page 11 of 11

Conclusion
The plaintiff’s request for a default judgment against the
defendants granted. The plaintiff should submit a proposed
judgment within five days. The defendants may submit a response

three days thereafter.
SO ORDERED.

Dated: New York, New York
September 10, 2021 oo

oni John G. Koeltl
Uriited States District Judge

 

11

 

 

 
